internal_revenue_service number info release date june cc psi 1-genin-108069-03 dear uilc we are responding to your request for relief to establish date as the effective date of your election based on the facts presented and the information provided by the internal_revenue_service we have intervened and can now confirm that your account has been updated as per your request no further action is necessary on your part incidentally the irs has developed two compact discs to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also makes information available to small_business taxpayers online at www irs gov businesses small index please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
